—Order of disposition, Family Court, New .York County (Sheldon Rand, J.), entered April 27, 1999, which adjudicated appellant a juvenile delinquent upon his admission that he had committed an act which, if committed by an adult, would constitute the crime of reckless endangerment in the second degree, and conditionally discharged him for a period of 12 months, unanimously affirmed, without costs.
Given the seriousness of appellant’s conduct and his need for continued counseling, we find that the court adopted the least restrictive available alternative consistent with appellant’s *30needs (Family Ct Act § 352.2 [2]; Matter of Katherine W., 62 NY2d 947). Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Buckley, JJ.